Citation Nr: 0403924	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for PTSD.

2.  Entitlement to an increased evaluation for left leg and 
foot scars, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


 
INTRODUCTION

The veteran served on active duty for training from April to 
August 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in pertinent part, denied 
an increased evaluation for left lower leg and foot scars.  
The appeal also arises from the September 2001 RO decision 
finding that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
PTSD.  

As detailed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below VA will notify you of 
the further action required on your part.

In a November 2001 statement, the veteran raised an issue of 
clear and unmistakable error (CUE) in an unspecified prior 
decision, alleging entitlement to benefits back to the date 
of an August 1983 claim for service connection for shell 
fragment wounds.  He also raised a claim of entitlement to 
38 C.F.R. § 4.30 (2003) benefits based on hospitalization 
from October to November of 2001.  Those claims have not been 
addressed by the RO, and are referred for appropriate action. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
PTSD in December 1992.

2.  Evidence received since the December 1992 Board decision 
is new and so significant that it must be considered in order 
to fairly decide the claim on the merits.

3.  The evidence supporting and against granting service 
connection for PTSD is in equipoise.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2001).

2.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  The VCAA specifically states that nothing 
in 38 U.S.C.A. § 5103A shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).  

In this decision the Board reopens the claim and grants 
service connection for PTSD.  Hence, an explanation of the 
applicability and fulfillment of the VCAA is obviated.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2003); 
Cohen v. Brown, 10 Vet. App 128 (1997).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.
For the purposes of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where the evidence would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board in December 1992 denied entitlement to service 
connection for PTSD, based on the weight of the medical 
evidence supporting the conclusion that the veteran did not 
have PTSD.  Since that decision, the record has benefited 
from numerous medical records including several psychiatric 
and psychological treatment and evaluation records in which 
the treating medical practitioners have concluded that the 
veteran has PTSD due to an inservice stressor.  These 
additional medical opinions constitute new evidence that is 
so significant that they must be considered together with all 
the evidence of record in order to fairly adjudicate the case 
on the merits.  Accordingly, the claim is reopened.  
38 C.F.R. § 3.156(a).

Turning to the merits of the claim, service medical records 
show that the veteran was hospitalized for one week in 1983 
after being injured in an anti tank weapon explosion.  The 
appellant's injuries included shell fragment injuries 
including facial lacerations of the right temple, mid 
forehead, and left cheek; four small projectile injuries in 
the left lower extremity over the anterior leg and lateral to 
the ankle; and two small punctures over the dorsum of the 
foot.  The wounds were small, and they were treated without 
notable complication.  They were not characterized as serious 
or severe.   The veteran denied losing consciousness at the 
time of the explosion, and he did not then or thereafter 
complain of diplopia, abdominal pain, chest pain, or dyspnea.  

The service medical records do not reveal evidence of in-
service psychiatric complaints, and the veteran waived a 
separation examination.  

Following an initial claim of entitlement to service 
connection for residuals of shell fragment wounds, the 
veteran underwent VA examination in October 1983.  He 
reported occasionally being awoken by scar related pain, but 
he did not report sleep difficulties.  The examiner noted 
that the veteran had a normal emotional status and normal 
behavior.  

The veteran was provided a VA psychiatric examination in July 
1986.  He reported having nightmares since the training 
accident.  While he noted that the sergeant instructor 
leading the training session was deceased, he did not specify 
whether the instructor was killed at the time of the 
explosion.  The diagnosis was PTSD.

At an August 1987 VA psychiatric examination the veteran 
complained of nightmares, an inability to relax, and 
irritability since the antitank incident.  The diagnosis was 
a generalized anxiety disorder, with continuous symptoms 
since 1983.

Subsequent records, to include a June 1998 VA medical center 
report, show that the veteran has had difficulty with 
alcohol, cocaine, and cannabis dependence.  

In December 1991, a board of VA psychiatrists and 
psychologists reviewed the record and examined the veteran.  
Their studies led to the conclusion that the appellant had 
dysthymia, and an underlying mixed personality disorder with 
passive dependent features. 

In November 2001, a VA psychologist reported reviewing the 
file to determine whether there was a continuity of symptoms 
and treatment for PTSD.  The examiner noted that the RO had 
found insufficient evidence to support a diagnosis of PTSD.  
In the examiner's opinion, however, and in the opinion of the 
Baltimore VA Trauma Recovery Unit's multidisciplinary 
assessment team the veteran had moderately severe PTSD, with 
secondary depression.  The examiner noted that the file 
showed a preponderance of clinical evidence pointing to a 
diagnosis of PTSD as a primary diagnosis.  The VA examiner 
further opined that the clinical evidence did not provide a 
sufficient basis for a diagnosis of dysthymia and or a 
generalized anxiety disorder.

A November 2001 VA medical center report diagnosed PTSD, a 
recurrent major depressive disorder, and polysubstance abuse.  

The veteran was seen in March 2002 for a VA compensation 
examination.  The November 2001 report was reviewed and 
noted.  Following an examination of the veteran the diagnosis 
was PTSD with depression, and a history of substance abuse in 
remission.

In June 2002, a VA psychiatric board noted that the 
appellant's case was difficult.  The report noted that some 
examiners had found that the appellant suffered from major 
depression, while others concluded that he suffered from 
PTSD.  Following an examination the examiners concluded that 
the veteran had dysthymia.  While he had PTSD symptoms in 
their opinion there was insufficient pathology to meet all 
diagnostic criteria.  The other diagnoses were alcohol 
dependence, cocaine dependence and marijuana abuse.  The 
examiner's assessment also included rule out personality 
disorder, rule out cognitive defects, and rule out major 
depressive disorder superimposed on dysthymia.  

In December 2002, Hubert C. Jones, a physician's assistant 
stated that the veteran had PTSD secondary to a 1983 
explosion.  A similar opinion was offered in October 2003 
with Mr. Jones noting that the veteran also had reactive 
depression.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  In this case the veteran has 
been diagnosed with PTSD, there is verifiable evidence that 
the claimed in-service stressor actually occurred, and there 
is evidence linking the diagnosis of PTSD to this in-service 
stressor.  

While the Board acknowledges that the severity of the 
stressor reported by the veteran does not match the severity 
noted in the service medical records, there is no evidence 
suggesting that the event did not occur.  Moreover, while 
examiners have found that the appellant suffers from 
depression, alcohol abuse, cocaine abuse, and marijuana 
abuse, on balance the Board finds that the weight of the 
evidence linking PTSD to service is in equipoise with that 
finding that it has not.  As such, the Board will resolve 
reasonable doubt in the veteran's favor and grant service 
connection for PTSD.

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  Service 
connection for PTSD is granted.


REMAND

Under the VCAA the veteran must be provided notice of the 
evidence needed to substantiate his claim, notice of the 
evidence that he must personally submit to substantiate the 
claim, notice of the evidence that VA will secure to 
substantiate the claim, and notice that the appellant should 
submit all pertinent record in his possession.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As appropriate notice has 
yet to be provided with respect to the increased rating 
claim, further development is required.

Additionally, since the May 2002 VA examination VA has 
promulgated new regulations to rate skin disorders.  38 
C.F.R. § 4.118 (2003).  As these regulations have yet to be 
considered further development is required.  

Therefore, this case is REMANDED for the following action:

1.  The RO should review the claims 
file and ensure that all additional 
evidentiary development action 
required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his increased rating claim, to 
include notice of what specific 
evidence VA will secure, and what 
specific evidence he must submit to 
substantiate each of his claims 
pursuant to development requirements 
as delineated in Quartuccio.  While 
the veteran is ultimately responsible 
to provide the necessary evidence, 
the RO should inform him that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or records from 
government agencies, if he identifies 
the custodians thereof.  VA must 
notify the appellant of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself.

B.  The RO should inform the veteran 
that following appropriate 
development his claim will be 
readjudicated by VA, with the proviso 
that he may request readjudication at 
any time within one year of his 
notification of the provisions of the 
VCAA as specifically applicable to 
his claims.  Such readjudication may 
be based on submitted evidence needed 
to substantiate his claims, or his 
identifying for VA the custodians of 
such evidence so that VA may attempt 
to obtain it.  

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim but which have yet 
to be associated with the claims 
folder.  The appellant should provide 
contact information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  
Thereafter, the RO should attempt to 
obtain all indicated records, and the 
RO should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
private source requested, the RO must 
notify the veteran that VA was unable 
to secure these records and notify 
him that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

3.  After the above development instructions 
are completed, the veteran must be provided a 
VA dermatological examination to determine the 
nature and extent of residuals of shell 
fragment scars of the left lower leg and left 
foot.  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies should be 
accomplished.  Range of active and passive 
motion must be recorded for each foot.  

The dermatologist must provide an opinion as 
to the extent of all disability associated 
with this disorder.  In this regard, the 
dermatologist should address whether the 
disorder is manifested by each of the 
following:  

?	Superficial painful scars; 

?	Underlying soft tissue damage and 
extent of functional impairment due 
to such damage; 

?	Associated loss/impairment of use 
of the left ankle or left foot; 

?	If the left ankle is affected, 
whether service-connected residuals 
result in marked limitation of 
motion of that joint, or moderate 
limitation of motion of that joint; 

?	If the left foot is affected, 
whether the service-connected 
residuals consist of weakness of 
the foot, and if such a symptomatic 
condition is present, whether it is 
manifested by atrophy of 
musculature, disturbed circulation, 
or weakness.  If any combination of 
these are present, whether the 
resulting foot injury impairment is 
moderate, moderately severe, or 
severe.  

The examiner must also identify any changes 
in joint structure, and comment on the 
presence or absence of associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, changes in 
condition of the skin indicative of disuse, 
and the functional loss resulting from any 
such manifestations.  The examiner must also 
provide an opinion as to the degree of any 
functional loss that is likely to result from 
a flare-up of symptoms or on extended use.  
The examiner should explain in full all 
opinions expressed.  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  The RO must address 
whether providing VCAA notice after 
the August 2000 rating decision was 
prejudicial.  38 U.S.C.A. §§ 5100, 
5103 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



